 Inthe Matter of ALABAMADRYDOCK&SHIPBUILDING CO.andINDUS-TRIAL UNION OF MARINE ANDSHIPBUILDINGWORKERS OF AMERICA,LOCAL No. 18In the Matter of ALABAMA DRYDOCK & SHIPBUILDING Co.andLOCALMETAL TRADES COUNCIL OF MOBILE, ALABAMACases Nos. R-472 and R-173CERTIFICATION OF REPRESENTATIVESMay 2, 1938On February 8, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 inthe above-entitled case.The Direction of Election provided that anelection by secret ballot be held within fifteen (15) days from thedate of the Direction among all persons, other than clerical andoffice workers, draftsmen, checkers, timekeepers, leadermen paid ona salary basis, foremen and other supervisory officials, whose namesappeared upon the pay rolls of Alabama Drydock and ShipbuildingCompany, Mobile, Alabama, for the weeks ending June 16, 1937, toOctober 13, 1937, inclusive, as having earned wages during any weekfor work in the port of Mobile, Alabama, to determine whether theydesired to be represented by the Industrial Union of Marine andShipbuildingWorkers of America, Local No. 18, or by the LocalMetal Trades Council of Mobile, Alabama, for the purposes ofcollective bargaining, or by neither.Pursuant to the Direction, an election by secret ballot was con-ducted on February 23, 1938. Full opportunity was accorded to allof the parties to this investigation to participate in the conduct ofthe secret ballot and to make challenges.On February 25, 1938,Charles H. Logan, Regional Director for the Fifteenth Region (NewOrleans, Louisiana), acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, issued his Intermediate Report on Secret Ballot, copies15 N. L. R.B. 149.9 10NATIONAL LABOR RELATIONS BOARDof which were duly served upon all parties to the proceeding.Asto the balloting and its results, the Regional Director reported asfollows :Total Eligible Voters------------------------------------- 1,797TotalBallotsCast--------------------------------------- 1,309Total Void Ballots---------------------------------------3Total Blank Ballots--------------------------------------0Total ChallengedBallots----------- ---------------------20Total Ballots Counted------------------------------------1,286Total Ballots for Industrial Union of Marine &ShipbuildingWorkers of America, Local No. 18-----------------------794Total Ballots for LocalMetal TradesCouncilofMobile,Alabama-----------------------------------------------454Total Ballots for Neither Union--------------------------38On February 28, 19,38, the Local Metal Trades Council of Mobile,Alabama, filed with the Board a petition setting forth objections tothe election and alleging in the main that the Industrial Union ofMarine and Shipbuilding Workers of America, Local No. 18, hadbeen guilty of improper and illegal campaigning and electioneeringprior to and during the balloting; that an agent of the Board, whilein the City of Mobile for the purpose of investigating a contract be-tween the International Longshoremen's Association, likewise an A. F.of L. affiliate, and the Contracting Stevedores at the Port of Mobile,had, without cause or authorization, gone to the plant of the AlabamaDrydock and Shipbuilding Company and made representations tomany employees of the Company derogatory to A. F. of L. unionsgenerally; and that the Metal Trades Council was illegally prejudicedin the election by the aforesaid.The Board's agentdenies that heeither went to the plant of the Alabama Drydock and ShipbuildingCompany or had any contact whatever with any of its employeesduring the course of his presence in Mobile.The Board finds thatthe allegations with respect to the activities of its agent are withoutmerit.With respect to the allegations of improper activity on thepart of the Industrial Union the Board requested more specific evi-dence and information. In response to this request, the MetalTrades Council sent a supplementary petition with accompanyingaffidavits and other evidence to the Regional Director on April 16,1938.After careful consideration of the petition, the supplementarypetition, and the supporting evidence, the Board is of the opinionthat the evidence before it does not substantiate the contention con-tained in the allegations of the Metal Trades Council that it wasillegally prejudiced in the election by the acts of which it complains.The Board finds accordingly. DECISIONS AND ORDERS11On March 3, 1938, Alabama Drydock and Shipbuilding Companyfiled a protest and objection to the election with the Regional Direc-tor.The Board has considered such protest and objection and findsthat it raises no substantial issues and is without merit.Upon the entire record the Board concludes that the results of theballot reasonably reflect the independent wishes of the majority ofthe employees who cast ballots in said election.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT Is HEREBY CERTIFIED that the Industrial Union of Marine andShipbuilding Workers of America, Local No. 18, has been designatedand selected by the majority of all persons, other than clerical andoffice workers, draftsmen, checkers, timekeepers, leadermen paid on a _salary basis, foremen and other supervisory officials, whose namesappeared upon the pay rolls of Alabama Drydock and Shipbuilding,Company, Mobile, Alabama, for the weeks ending June 16, 1937, to,October 13, 1937, inclusive, as having earned wages during any weekfor work in the port of Mobile, Alabama, and who cast ballots in theelection conducted by the agents of the National Labor RelationsBoard on February 23, 1938, as their representative for the pur-poses of collective bargaining, and that, pursuant to Section 9 (a)of the National Labor Relations Act, Industrial Union of Marine and`ShipbuildingWorkers of America, Local No. 18, is the exclusiverepresentative of all employees of Alabama Drydock and ShipbuildingCompany, Mobile, Alabama, other than clerical and office workers,draftsmen, checkers, timekeepers, leadermen paid on a salary basis,foremen and other supervisory officials, for the purposes of collective`bargaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.